SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) July 24, 2012 AMERICAN ELECTRIC POWER COMPANY, INC. (Exact Name of Registrant as Specified in Its Charter) 1-3525 New York 13-4922640 (Commission File Number) (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 1 Riverside Plaza, Columbus, OH (Address of Principal Executive Offices) (Zip Code) 614-716-1000 (Registrant’s Telephone Number, Including Area Code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items to be Included in this Report Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On July 24, 2012, the Board of Directors (the “Board”) of American Electric Power Company, Inc. (the “Company”) elected Sandra Beach Lin to serve as a director of the Company.Ms. Lin’s initial term as a director will continue until the 2013 annual meeting of shareholders.The Board appointed Ms. Lin to the Polity Committee. Ms. Lin retired as the Chief Executive Officer of Calisolar, Inc. in 2011.She also served as Corporate Executive Vice President of Celanese Corporation.Ms. Lin is on the Board of Directors of WESCO International. The Board has determined that Ms. Lin is an “independent” director under the Company’s Corporate Governance guidelines and the independence requirements of the New York Stock Exchange, as well as the applicable rules promulgated by the Securities and Exchange Commission (the “SEC”). As a non-employee director, Ms. Lin will receive the same compensation paid to other non-employee directors of the Company in accordance with the policies and procedures previously approved by the Board for non-employee directors as disclosed in the Company’s 2012 Proxy Statement. There are no arrangements between Ms. Lin and any other person pursuant to which Ms. Lin was elected to serve as a director, nor are there any transactions to which the Company or any of its subsidiaries is a party and in which Ms. Lin has a material interest. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN ELECTRIC POWER COMPANY, INC. By: /s/ Jeffrey D. Cross Name: Jeffrey D. Cross Title Assistant Secretary July 25, 2012
